Purisima Funds c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California 91741 January 5, 2015 VIA EDGAR TRANSMISSION Division of Investment Management United States Securities and Exchange Commission 100 “F” Street, N.E. Washington, D.C. 20549 Re: Purisima Funds (the “Company”) File Nos.: 333-09153 and 811-07737 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, the Company hereby certifies that the forms of Prospectuses and Statement of Additional Information that would have been filed under Rule497(b) or (c) would not have differed from that contained in the most recent amendment dated December31,2014 and filed electronically as Post-Effective Amendment No. 34 to the Company’s Registration Statement on Form N-1A on December 31, 2014. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (626) 914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. for U.S. Bancorp Fund Services, LLC
